Case 3:19-cr-04240-JLS Document 31 Filed 01/19/21 PageID.80 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
                    HONORABLE JUDGE JANIS L. SAMMARTINO)
 9
10   THE UNITED STATES OF             ) Case No. 19CR4240 -JLS
     AMERICA,                         )
11                                    ) ORDER CONTINUING
                                      ) SENTENCING HEARING
12                  Plaintiff,        )
     v.                               )
13                                    )
     JEFFREY LAWRENCE HARRELL, )
14                                    )
                    Defendant.        )
15   ________________________________ )
16         Pursuant to joint motion and good cause appearing, it is hereby ordered that
17   the sentencing hearing in the above-captioned case be continued from January 29,
18   2021, at 10:30 a.m., to Friday, May 7, 2021, at 10:30 a.m.
19         IT IS SO ORDERED.
20
21   DATED: January 19, 2021
22                                         Honorable Janis L. Sammartino
                                           United States District Judge
23
24
25
26
27
28

                                                                     19 CR 4240 - JLS
